                                                       Copy mailed by Chambers 6-21-21 Dh



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
MARCUS GREEN,                                                 :
                           Petitioner,                        :
                                                              :    MEMORANDUM OPINION
v.                                                            :    AND ORDER
                                                              :
LETITIA JAMES,                                                :    15 CV 2825 (VB)
                           Respondent.                        :
--------------------------------------------------------------x

Briccetti, J.:

        Before the Court is Magistrate Judge Andrew E. Krause’s Report and Recommendation

(“R&R”), dated January 12, 2021 (Doc. #36), on Marcus Green’s pro se petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254.

        The parties’ familiarity with the factual and procedural background of this case is

presumed.

        The magistrate judge recommended that the petition be denied in its entirety. For the

reasons set forth below, the Court agrees. Accordingly, the R&R is adopted as the opinion of the

Court and the petition is DENIED.

I.      Standard of Review

        A district court reviewing a magistrate judge’s report and recommendation “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1). Parties may raise objections to the magistrate judge’s report and

recommendation, but they must be “specific[,] written,” and submitted within fourteen days after

being served with a copy of the recommended disposition,” Fed. R. Civ. P. 72(b)(2); see also 28

U.S.C. § 636(b)(1), or within seventeen days if the parties are served by mail. See Fed R. Civ. P.

6(d).



                                                         1
       The district court may adopt those portions of the recommended ruling to which no

timely objections have been made, provided no clear error is apparent from the face of the

record. See Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003). The

clearly erroneous standard also applies when a party makes only conclusory or general

objections, or simply reiterates their original arguments. See Ortiz v. Barkley, 558 F. Supp. 2d

444, 451 (S.D.N.Y. 2008). As petitioner is proceeding pro se, this Court “will ‘read [his]

supporting papers liberally, and . . . interpret them to raise the strongest arguments that they

suggest.’” Id. (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)). 1

II.    Application

       Magistrate Judge Krause issued the R&R on January 12, 2021, and the docket reflects

that the R&R was mailed that day to petitioner’s current address. Accordingly, any objections to

the R&R were due seventeen days later. On January 25, 2021, the Court received a letter from

petitioner dated January 15, 2021, in which petitioner requested an extension of time to object to

the R&R. (Doc. #38). The Court granted that request, and extended petitioner’s time to object

to March 31, 2021. (Doc. #39).

       On April 19, 2021, having received no objections, the Court issued another Order sua

sponte extending petitioner’s time to file objections to May 19, 2021. In that Order, the Court

stated “[i]f petitioner fails to file objections to the [R&R] by May 19, 2021, the Court will review

the [R&R] for clear error only.” (Doc. #40). To date, the Court has received no objections to the

R&R.




1
       Unless otherwise indicated, case quotations omit all internal citations, quotation marks,
footnotes, and alterations.
                                                  2
       Because petitioner has not objected to Judge Krause’s thorough and well-reasoned R&R,

the Court has reviewed the R&R for clear error. Finding no error, clear or otherwise, the Court

adopts the R&R and denies the petition in its entirety.

                                         CONCLUSION

       Accordingly, the Court adopts the R&R as the opinion of the Court, and the petition for a

writ of habeas corpus is DENIED.

       The Clerk is instructed to enter judgment accordingly and close this case.

       As petitioner has not made a substantial showing of the denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253(c)(2); Love v. McCray, 413 F.3d

192, 195 (2d Cir. 2005). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal

from this order would not be taken in good faith, and therefore in forma pauperis status is denied

for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

       Chambers will mail a copy of this Memorandum Opinion and Order to petitioner at the

address listed on the docket.

Dated: June 21, 2021
       White Plains, NY
                                              SO ORDERED:



                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                 3
